Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM REJOINDER
1.	Pursuant to the procedures set forth in MPEP § 800, claims 121, 123, 127, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirements as set forth in the Office action mailed on 6/15/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: The claims are drawn to methods for utilizing a single probe that exhibits different fluorescent spectral properties when conjugated to different amino acids. 
a single probe to sequentially determine the sequence of a polypeptide, but rather requires multiple different probes (NAABs) that each bind to a different N-terminal amino acids. The prior art does not teach or suggest the utility of a single probe wherein the same probe is sequentially cleaved and detected to sequence a polypeptide. Accordingly the invention was allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-0816.  The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.

	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httpr//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Lisa V. Cook
Art Unit 1642
Remsen 
(571) 272-0816
10/23/21
/LISA V COOK/Primary Examiner, Art Unit 1642